
	
		I
		112th CONGRESS
		2d Session
		H. R. 6444
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Olson (for
			 himself, Mrs. Blackburn,
			 Mr. Gene Green of Texas, and
			 Mr. Matheson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act to require the Administrator
		  of the Environmental Protection Agency to establish a system for the
		  certification of the validity of credits to be used for compliance with the
		  renewable fuel program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop RIN Fraud Act of 2012.
		2.Amendment to the
			 Clean Air ActSection
			 211(o)(5) of the Clean Air Act (42 U.S.C. 7545(o)(5)) is amended by adding at
			 the end the following new subparagraph:
			
				(F)System for
				certification of credits as validNot later than January 1, 2013,
				the Administrator shall establish and maintain a system under which—
					(i)the Administrator
				certifies, or authorizes accredited third parties to certify, upon generation,
				credits as valid and authentic for use by, and transfer among, persons required
				to comply with paragraph (2) for the purpose of such compliance; and
					(ii)each such
				certification is publically disclosed upon certification.
					The
				Administrator shall treat any credit certified under clause (i) as valid for
				compliance with paragraph (2), and shall not determine any credit so certified
				to be invalid for such
				compliance..
		
